     Case 1:13-bk-10386-GM         Doc 1729 Filed 10/18/19 Entered 10/18/19 15:27:15                     Desc
                                     Main Document Page 1 of 23



1
2
                                                                            FILED & ENTERED
3
4                                                                                  OCT 18 2019
5
                                                                              CLERK U.S. BANKRUPTCY COURT
                                                                              Central District of California
6                                                                             BY Fisher     DEPUTY CLERK


7
8
                               UNITED STATES BANKRUPTCY COURT
9
                                CENTRAL DISTRICT OF CALIFORNIA
10
                                  SAN FERNANDO VALLEY DIVISION
11
12
13    In re:                                           Case No.: 1:13-bk-10386-GM
14    Shirley Foose McClure                            CHAPTER 11
15                                                     PRE-HEARING TENTATIVE RULING ON
                                                       OBJECTIONS TO AMENDED AND TO
16
                                                       SECOND AMENDED SCHEDULE C
17
                                                       Date:      October 22, 2019
18                                       Debtor(s).    Time:      10:00 AM
                                                       Courtroom: 302
19
20
               The following was provided by email to the interested parties. It is prepared prior
21
      to the hearing and may be modified at the time of the final ruling.
22
      McClure claim of exemption
23
               On August 2, 2019, Shirley McClure (McClure or Debtor) filed an amended Schedule C
24
      claiming as fully exempt the McClure v. Litt and McClure v. Tidus litigations which were
25
      included in her petition and schedules on Schedule B, item 21, each originally for an unknown
26
      amount. (dkt. 1, p. 20; dkt. 1677). In each matter she asserts an exemption under CCP Section
27    703.104(E) that the claim is for lost future earnings needed for personal support. She also asserts
28    and that each claim is deemed “so personal” that it is not owned by the Estate. She states that




                                                      -1-
     Case 1:13-bk-10386-GM           Doc 1729 Filed 10/18/19 Entered 10/18/19 15:27:15                   Desc
                                       Main Document Page 2 of 23



1     each item has a value of $0. The Trustee and Barrett Litt have each filed an opposition to the
2     amended claims of exemption.
3             On October 3, 2019, McClure filed a Second Amended Schedule C, claiming the same
4     items as exempt with a value of “TBD” and specifying that the emotional distress items would be
5     100% of the amount of recovery while the future income ones would be exempt in the amount
6     that the court rules.

7             The initial objections were to the August 2 filing. After McClure filed her reply to those

8     objections, Litt and the Trustee filed their responses, which also dealt with the content of the

9     Second Amended Schedule C.

10
11    Litt’s Objection (dkt. 1694)

12            Litt sets out the chronology concerning McClure’s state court case, the settlement, the

13    appeal, etc. He notes that even as late as April 22, 2019 – in her Statement of Issues on Appeal –

14    McClure did not mention any claim of exemption of any part of the Litt State Court Case and did

15    not assert that it was not property of the estate. (dkt. 1651).

16            The Litt matters are over. Litt was paid the settlement amount, the State Court case was

17    dismissed, the pending bankruptcy appeals were dismissed, Litt has been release by the Trustee

18    from all claims (dkt. 1344), and Litt gave the Trustee a satisfaction of judgment. Only after all

19    of these occurred did McClure file this claim of exemption.

20
21            Litt has standing to object since he has an interest because two of the exemptions concern

22    the McClure v. Litt state court case in which Litt is a defendant. McClure’s portion of the state

23    court case was dismissed with prejudice. Even if she procedurally could claim an exemption,

24    that does not mean that she is entitled to it. In re Wolfberg, 255 BR 879, 883 (9th Cir. BAP
      2000). Litt expresses no opinion on whether McClrue has any interest in the proceeds of the
25
      settlement that are held by the Trustee.
26
              All legal and equitable interests of the debtor become property of the estate at the time
27
      that the case is filed.
28




                                                        -2-
     Case 1:13-bk-10386-GM            Doc 1729 Filed 10/18/19 Entered 10/18/19 15:27:15                  Desc
                                        Main Document Page 3 of 23



1               McClure is judicially estopped from asserting that Litt’s judgment liens should be
2     removed from the properties to which they attached. From the beginning, in her schedules she
3     claimed that the malpractice claims were property of her bankruptcy estate. These statements
4     under penalty of perjury may be treated as judicial admissions and have a preclusive effect if the
5     court relied on those schedules. In re Bohrer, 266 B.R. 200, 261 (Bankr. C.D.Cal. 2001);
6     Hamilton v. State Farm Fire & Cas. Co., 270 F.3d 778 (9th Cir. 2001). Throughout, McClure

7     has spent estate assets and asked to approve retention of litigation counsel at the expense of the

8     estate with no mention that any portion of the Litt state court case is exempt. In the three

9     disclosure statements, she never claimed that any part is exempt or not property of the estate.

10    She is now precluded from making that claim. New Hampshire v. Maine, 532 U.S. 742, 750-51

11    (2001).

12              The three factors in judicial estoppel are

13              (1) A party’s later position must be “clearly inconsistent” with its earlier position,

14              (2) Whether the party has succeed in persuading a court to accept that party’s earlier

15                 position, and

16              (3) The party seeking to assert an inconsistent position would derive an unfair advantage

17                 or impose an unfair detriment if not estopped.

18    Hamilton, 270 F.3d at 782.

19              Here she took inconsistent positions in her schedules and only claimed that it was not

20    property of the estate after the Court had approved the settlement. The Court accepted all of the

21    claims as property of the estate when it approved the settlement. McClure did not act otherwise.

22    Further, it would impose an unfair advantage on McClure and an unfair detriment on Litt and the

23    Trustee if she can now assert that these claims are not property of the estate. Litt and the Trustee

24    will not receive the benefit of their bargain – Litt released $800,000 of his collateral and the
      Trustee paid Litt $340,000 and dismissed McClure v. Litt with prejudice.
25
                McClure has waived these exemption claims. Approving the Litt settlement was a
26
      lengthy process and McClure never asserted any exempt interest in the claims in that lawsuit.
27
      Had she asserted them and the Court agreed, Litt would have had a different calculation as to the
28




                                                         -3-
     Case 1:13-bk-10386-GM          Doc 1729 Filed 10/18/19 Entered 10/18/19 15:27:15                  Desc
                                      Main Document Page 4 of 23



1     terms of the settlement. Had the Court not agreed, McClure should have filed a timely motion to
2     reconsider and then a timely appeal. This did not happen. “A waiver occurs when a party
3     intentionally relinquishes a right or when that party’s acts are so inconsistent with an intent to
4     enforce the right as to induce a reasonable belief that such right has been relinquished.” Salyers
5     v. Metro. Life Ins. Co., 871 F.3d 934, 938 (9th Cir. 2017), Thus a waiver occurred due to the lack
6     of action by McClure.

7
8     Trustee’s Objection (dkt. 1696)

9     [The Trustee’s objection includes much of what is laid out in the Litt’s objection. The Court will

10    not repeat these sections.]

11           First the Trustee notes that there is no CCP Section 703.140(E) and therefore the Debtor

12    must be referring to CCP §703.140(b)(11)(E), which is for a “payment in compensation for loss

13    of future earnings of the debtor … to the extent reasonably necessary for the support of the

14    debtor.”

15           Then after pointing out the documents referred to above, the Trustee lays out the context

16    of the timing of this Amended Schedule C in relation to the two state court actions. The Litt

17    Action has a final settlement Order and the settlement has been fully consummated. The Tidus

18    case was settled, but that was not approved by the Court. The Trustee asserts that this belated

19    Amended Schedule C is less to assert valid claims and more to subvert the settlements.

20           Specifically, the claim of “so personal” is vague and fails to place the Trustee on notice

21    as to what property she is claiming as exempt. Although McClure has previously stated that her

22    emotional distress claims can only be asserted by her, that does not cure this vague description.

23    No emotional distress claim is contained in either the Tidus or Litt actions (although there was

24    one in the Litt amended complaint, but that was struck by the state court). If these claims exist,
      they are property of the estate and do not fall within the scope of exemption for tort claims under
25
      CCP §703.140(b)(11)(D), which is limited to personal bodily injury of the debtor.
26
27
28




                                                       -4-
     Case 1:13-bk-10386-GM            Doc 1729 Filed 10/18/19 Entered 10/18/19 15:27:15                 Desc
                                        Main Document Page 5 of 23



1             Except for wrongful imprisonment, a claim for damages for emotional distress is not
2     available to a plaintiff in a legal malpractice case. Merenda v. Superior Court (1992) 3
3     Cal.App.4th 1. Therefore there is no claim for emotional distress that can be asserted.
4             Because the Debtor acknowledged in her Schedule B that her state court litigation claims
5     are property of the estate, she is bound by that. The proposed amendment does not change this.
6     This is an evidentiary admission. Suter v. Goedert, 396 B.R. 535 (D.Nev. 2008). Property of the

7     estate is so broad that it even includes pre-petition and personal injury tort claims of the debtor,

8     including claims for legal malpractice. Suter has a three-part test and Debtor does not meet any

9     of these. (1) The claims are not “intimately” personal to her and they are indistinguishable in

10    kind from any other claims for legal malpractice. (2) the defendants have not sought to keep the

11    claims against them from public scrutiny. (3) There is nothing in the assertion for compensation

12    that makes them more personal than other claims for compensation due to legal malpractice.

13            The burden is on McClure to show that her claims meet an exclusion to property of the

14    estate. She has not adequately identified property that she alleges is exempt and has failed to

15    designate which statutory exemptions she is invoking.

16            As to the loss of future earnings, it must be shown that they are for future earnings and

17    not for earnings that are related to the pre-petition period. And they must be necessary for the

18    support of the debtor. McClure fails to identify what property she is claiming as exempt since

19    neither state court action asserts loss of future earnings.

20            The wild card exemption is not available to her, since she has already claimed that.

21            The Trustee agrees with Litt that McClure is judicially estopped from asserting the

22    exemptions at this time. The Trustee has expended time, effort, and estate resources in reliance

23    on the filed schedules.

24
25
      McClure’s Reply to the Litt and Trustee’s Objections (dkt. 1694)
26
              McClure filed two reply briefs -one as to the Tidus Parties (dkt. 1721) and the other as to
27
      the Litt Parties (dkt. 1722).
28




                                                        -5-
     Case 1:13-bk-10386-GM              Doc 1729 Filed 10/18/19 Entered 10/18/19 15:27:15                              Desc
                                          Main Document Page 6 of 23



1              As to Tidus - This reply focuses on McClure’s “so personal claims” for the Intentional
2     Infliction of Emotional Distress, Intentional Breach of Fiduciary Duty, and Punitive Damages
3     (“IIED Claims.”)1 These are non-economic, non-assignable, and non-transferrable under
4     California Public Policy and California caselaw in the Tidus Case. This is not a collateral attack
5     or a relitigation of the claims that the Trustee might have. They deal with a cover-up by the
6     Tidus Defendants of their actions in 2009 and lies and fabrications that misled the Debtor into

7     believing that the bankruptcy court was not going to rule on the Litt Fee Motion, but that it

8     would be stayed in the bankruptcy court and litigated in the state court. Once the bankruptcy

9     court made the August 2009 fee award to Litt, the Tidus defendants intensified their coverup

10    “and worse.” The evidence finally came to her in the voluminous email discovery from the

11    Baute defendants in 2017.

12             McClure will move to amend the complaint in the Tidus case to add a claim for IIED.

13    She believes that these would be personal and not assignable or transferrable by the Estate. [She

14    references and incorporates her reply/opposition in the Litt settlement.]

15             As to future income, the Tidus defendants have recognized that she experienced a loss of

16    future income and they filed a motion in limine in the Tidus Case to preclude reference to loss of

17    income damages allegedly caused by the defendants (a copy of that motion is attached as exhibit

18    A to McClure’s reply). She also attaches a declaration of her financial and physical condition.

19             As to Litt – although the amended complaint was struck in state court due to a procedural

20    failure by the Tidus firm, Judge Bendix did so without prejudice and then stayed the case.

21    McClure has never had a chance to litigate these issues in state court. She has consistently stated

22    that she still had personal IIED claims against Litt, including in her prima facie case papers filed

23    in summer 2018 in this court. These are incorporated in her reply. At the final hearing on the

24    Litt settlement, McClure was very vocal as to her “so personal” claims and the Court gave Litt
      the chance to withdraw the settlement, but he did not. The Trustee has settled the economic
25
      claims that he pursued and McClure deserves the right to pursue her “so personal” claims against
26
      Litt.
27
28    1
       The Court usually identifies these as claims for emotional distress, but intends no distinction when it uses the IIED
      designation.




                                                               -6-
     Case 1:13-bk-10386-GM            Doc 1729 Filed 10/18/19 Entered 10/18/19 15:27:15                   Desc
                                        Main Document Page 7 of 23



1               McClure is awaiting guidance from the bankruptcy court as to when she can file her
2     motion to amend the Litt-Trustee Settlement Order to clarify that the Trustee’s settlement is for
3     the economic claims and not the non-economic claims for the Debtor’s so personal IIED claims
4     which are not transferrable or assignable and belong to the Debtor. She can then go into state
5     court and have her IIED claims restored against Litt. The Litt-Trustee Settlement now reads that
6     the Trustee settled all economic and non-economic claims, including those in the October 6,

7     2009 First Amended Complaint. They did not disclose to the superior court that the Debtor still

8     has non-assignable, non-transferrable claims that the Trustee could not settle, sell or give away.

9               Litt’s actions causes severe emotional distress to McClure. Under California law,

10    intentional infliction of emotional distress requires five elements: (1) extreme and outrageous

11    conduct by the defendant; (2) such conduct was intended or done in reckless disregard of the

12    probability of severe emotional distress; (3) the plaintiff suffered severe emotional damage; (4)

13    the plaintiff’s severe emotional distress was caused by the defendant’s conduct; and (5) the

14    defendant’s conduct was unprivileged. Davidson v. City of Westminster, 32 Cal.3d 197, 209

15    (1982).

16              This is different from negligent infliction of emotional distress. Intentional infliction is

17    based on outrageous conduct, which is intentional or reckless and which is outside the bounds of

18    decency. It must be especially calculated to cause mental distress and does cause a very serious

19    kind of mental distress. Ochoa v. Superior Court, 39 Cal.3d 159, 165 fn. 5 (1985).

20              McClure has suffered a set of medical issues due to the unrelenting stress. These are

21    described in the reply. She is also no longer able to support herself.

22              Purely personal claims are not assignable. Murphy v. Allstate Ins. Co., 17 Cal.3d 937

23    (1976) A bankruptcy trustee does not have the power to transfer, sell, or assign purely personal

24    claims of the debtor. Dorroh v. Deerbrook Ins. No. 13-15316 612 Fed. Appx. 424 (9th Cir. 2015),
      analyzing California law.
25
                Sierra Switchboard Co. v. Westinghouse Elec, 789 F.2d 705 (9th Cir. 1986) does not
26
      apply since that case did not involve IIED claims or the California prohibition against
27
      assignability. In that case Debtor Fehl was the co-owner and manager of Sierra Switchboard and
28




                                                         -7-
     Case 1:13-bk-10386-GM           Doc 1729 Filed 10/18/19 Entered 10/18/19 15:27:15                     Desc
                                       Main Document Page 8 of 23



1     Sierra Switchboard had a commercial relationship with Westinghouse. Fehl cited no public
2     policy rationale and the Ninth Circuit did not decide whether, in some circumstance, emotional
3     distress “could be so personal to the debtor that it would be undesirable, on public policy
4     grounds, to transfer the property interest to the bankruptcy trustee.” The McClure situation is
5     different – it is not a negligent emotional distress claim, but it is an intentional one done by a
6     person with a fiduciary duty to his client.

7             Suter also has very different facts since the claimants were not the direct victim of the

8     emotional distress claim – it was their daughter. But that case cited three related reasons that a

9     claim might be so personal as to be excluded from the bankruptcy estate. All three apply here:

10        (1) This would serve as a catharsis for the Debtor

11        (2) It would be unfair to allow the defendant to “buy” his own wrong and keep it from public

12            scrutiny and

13        (3) Compensation for personal injury claims are intended to make a plaintiff whole and not

14            merely to pay off debt. Suter v. Goedert, 396 B.R. 535, 546 (D. Nev. 2008).

15        As to the Schedule C exemption - originally McClure and her attorney thought that the Litt

16    litigation would take place in state court and that this was a surplus estate. Circumstances have

17    dramatically changed since then. McClure did not hide her IIED claims or submit her

18    exemptions in bad faith. From Reitman’s appointment as trustee in July 2016, he indicated that

19    he would not litigate the Litt state court case, but would settle it. Throughout, the Debtor has

20    fought for the right to litigate this case.

21            The Second Amended Schedule C is to handle claims that are no longer valid. Also there

22    are some clarifications due to later actions:

23            The $125,000 retainer deposit to Greenberg and Bass should be refunded to the Debtor

24    from the estate, which is ultimately responsible for the payment of the estate’s legal fees.
              The $1,600 in a joint bank account with Jeff McClure was seized by the Trustee and
25
      should be returned to the Debtor as exempt.
26
              The Trustee sold miscellaneous items that were 50% exempt to Debtor and in which
27
      Jason McClure had an interest. This exemption is now moot.
28




                                                       -8-
     Case 1:13-bk-10386-GM         Doc 1729 Filed 10/18/19 Entered 10/18/19 15:27:15                   Desc
                                     Main Document Page 9 of 23



1              McClure now needs help with the expenses of her daily living. In August 2016, the
2     Trustee took away her property management job and she is not physically able to support herself.
3     She is 77 years old and this will only get worse. McClure than details her work history and the
4     actions that led up to the Long Beach litigation. The properties that she purchased from the
5     proceeds of that settlement created her retirement plan. Debtor is not seeking all of the economic
6     damage recovery, but is seeking only funds to enable her to pay for her living, medical and care

7     assistance. “The $800,000 reduction in the Trustee-Litt settlement is for economic claims and

8     represents compensation for future earnings and includes loss of the Debtor’s retirement funds.”

9     Her “so personal” claims are for her IIED claims for the non-economic claims for severe

10    emotional distress and physical disability due to the severe distress.

11             Under FRBP 1009(a), a schedule may be amended by the debtor as a matter of course at

12    any time before the case is closed. This applies to claims of exemptions. Martinson v. Michael

13    (In re Michael), 163 F.2d 526 (9th Cir. 1998); Tyner v. Nicholson (In re Nicholson, 435 B.R. 622

14    (9th Cir. BAP 2010). Exemptions are to be construed liberally in favor of the debtor and in light

15    of the purposes of the exemption. Although initially all property goes into the estate, the debtor

16    can then exempt property. Listing the Litt malpractice case is consistent with all property

17    initially going into the estate and does not mean that it cannot be exempted later on.

18             In this exemption, McClure is seeking from the estate settlement proceeds the amount

19    that is reasonably necessary to support her with the basic necessities and to prevent her from

20    being a public charge. The court is to look at the debtor’s present circumstance, other exempt

21    property, her present income, and any other factors indicating what is truly necessary to her basic

22    needs.

23
24       Litt’s Reply to Mcclure’s Reply to Litt and Trustee’s Objections to Amended Schedule C
      (dkt. 1725)
25
               The Litt settlement motion was filed 594 days ago and this went on for months during
26
      which McClure had adequate time to assert “whatever she thought helpful in opposition to the
27
      settlement.” She also brought a motion to reconsider and her appeal was untimely and
28




                                                       -9-
     Case 1:13-bk-10386-GM         Doc 1729 Filed 10/18/19 Entered 10/18/19 15:27:15                  Desc
                                    Main Document Page 10 of 23



1     dismissed. The order approving the settlement simply stated that “the motion is hereby granted.”
2     Litt paid $800,000 for this settlement.
3             As a result of the settlement, the Trustee dismissed with prejudice McClure’s claims in
4     the superior court. Releases have been exchanged with the Trustee, releasing all claims that
5     were made or could have been made in the Litt State Court Case.
6             Now she is seeking permission to file a motion to amend the Court’s order approving the

7     settlement and to amend the settlement itself to provide that the settlement does not include all

8     claims against Litt. This is essentially another motion to reconsider.

9             Because McClure filed a Second Amended Schedule C, the disputes on the original ones

10    are moot. Litt will file an objection to the Second Amended Schedule C within the applicable

11    time.

12            It appears that McClure has dropped her claim that a portion of the lawsuit never became

13    property of the estate. Also, she now asserts that the real property that she bought was her

14    “retirement plan,” but none of her schedules assert such a thing. As to her assertion that she is

15    entitled to funds reasonably necessary for support and that this should come from the Litt

16    settlement monies, Litt has no interest in these and does not respond to this assertion.

17            Everyone knew of McClure’s IIED claims as early as 2009, but the first time that she

18    asserted that they were not part of the estate was at the March 26, 2019 hearing on the untimely

19    motion to reconsider. The claim of exemption was not filed until August.

20            Concerning the Amended and Second Amended Schedule C, there is no clarity as to what

21    McClure is claiming, but it seems to fall under CCP §703.140(b)(11)(D), which is limited to

22    personal bodily injury in an amount of up to $24,060.

23            As to her assertion that her claims could not be transferred, they were not transferred or

24    assigned. This was the settlement of what McClure conceded was property of the estate. She
      took every action open (though some were late) and on her statement of issues on appeal there
25
      were no issues that reflected any claim of exemption or any claim that any portion of the settled
26
      case was not property of the estate or exempt.
27
28




                                                       -10-
     Case 1:13-bk-10386-GM         Doc 1729 Filed 10/18/19 Entered 10/18/19 15:27:15                     Desc
                                    Main Document Page 11 of 23



1     The Trustee’s Reply to McClure’s Response to Objection to Exemption Claims (dkt. 1726, 1727)
2            McClure is claiming lost future earnings needed for personal support under “CCP
3     §703.140(E)” sic. In her Tidus Response she identifies these future earnings as loss of income
4     from her properties caused by the recording of the Litt Judgment Lien. This is not factually
5     correct since it was not the lien that interfered with her right to receive income from these
6     properties and, in fact, she continued to receive income throughout her tenure as debtor-in-

7     possession. Further, she characterizes this as her “retirement fund,” which does not qualify as an

8     income stream, which is defined as a “payment under a stock bonus, pension, profit-sharing,

9     annuity, or similar plan.” CCP §703.140(b)(10)(E).

10           Claims for emotional distress cannot be assigned to third parties under California law, but

11    they are still property of the estate. Sierra Switchboard, 789 F.2d at 709. In Dorroh v.

12    Deerbrook Ins. Co., 612 Fed.Apps. 424 (9th Cir. 2015), the Ninth Circuit held that a trustee could

13    not assign to a third party a claim for emotional distress and punitive damages of a debtor, with

14    the result that such claims would remain in the bankruptcy estate.

15           The Debtor’s reliance on Suter v. Goedert is not persuasive. Suter was based on a

16    footnote in Sierra Switchboard in which the Ninth Circuit declined to decide “whether emotional

17    distress might in some circumstances be so personal to the debtor that it would be undesirable,

18    on public policy grounds, to transfer the property interest to the bankruptcy trustee.” Id., 789

19    F.2d at 709, n.3. There have not been any reported cases since 1986 that held that emotional

20    distress claims should be excluded from the estate because they were “personal” to the debtor.

21    The text of §541 is very broad and is meant to include personal injury claims as property of the

22    estate. In re Brooks, 12 B.R. 22 (Bankr. S.D. Ohio 1981). In fact, these personal injury tort

23    claims are really claims for legal malpractice and should not be excluded from the estate based

24    on subjective emotions.
             The Debtor is estopped from these amended claims of exemption, not because the claims
25
      were unknown to all parties, but because the Trustee acted in justifiable reliance on her original
26
      Schedule C.
27
28




                                                      -11-
     Case 1:13-bk-10386-GM          Doc 1729 Filed 10/18/19 Entered 10/18/19 15:27:15                   Desc
                                     Main Document Page 12 of 23



1            As to the Second Amended Schedule C, it is indistinguishable from the First Amended
2     Schedule C and the Trustee asks the Court to rule on it at this time. In dealing with specific
3     issues raised in the Second Amended Schedule C:
4     (1) Wells Fargo account no. 4094 – the $1,662 in social security payments were turned over to
5        the Debtor in August 2016 (dkt. 1146, p. 7)
6     (2) $125,000 retainer paid to Greenberg & Bass – the retainer was paid from property in which

7        the Debtor and her estate had an interest, but she only claimed $16,750 as exempt.

8     (3) Property owned by Jason McClure and used in Debtor’s rental properties - Debtor cannot

9        claim an exemption in someone else’s property. As to that identified as Jason’s, each time

10       the Trustee agreed to turn it over to him subject only to him providing evidence of ownership

11       and a declaration under penalty of perjury. However he never provided these documents.

12
13                                                 ANALYSIS

14           Generally McClure would have set out her theories in the initial motion, but in this case

15    both of her amended claims of exemptions were skeletal (which was correct procedure) and so it

16    is only through her Reply that the Court and other parties can ascertain her reasoning and the

17    scope of the exemption that she is seeking.

18           Ms. McClure has selected to claim exemptions under 11 USC §522(b)(3), so her

19    exemptions are as allowed under California law for a bankruptcy case. On August 1, 2019 she

20    filed a First Amended Schedule C and on October 3, 2019 she filed a Second Amended Schedule

21    C. Although Litt wants the right to address the Second Amended Schedule C at a later time, the

22    Trustee is correct that the two are not sufficiently different that they need a separate set of

23    objections. Further, Litt argues that the October 3 filing moots the earlier amendment, but he

24    still sets forth in detail his issues as to the concept that McClure cannot claim any exemption or
      personal interest in the Litt State Court Case. Therefore, this memorandum applies to both
25
      amended claims of exemption.
26
             It is unclear exactly what McClure is seeking with this second amended claim of
27
      exemption. As to Litt, it seems that she may be asking that the Trustee turn over as much of the
28




                                                       -12-
     Case 1:13-bk-10386-GM          Doc 1729 Filed 10/18/19 Entered 10/18/19 15:27:15                   Desc
                                     Main Document Page 13 of 23



1     settlement proceeds as is necessary to provide for her minimal level of support. But it also
2     appears that she is seeking a determination that the Trustee could not settle the entire Litt State
3     Court Case and that she has the right to go to the superior court and move to reopen that case (or
4     set aside the dismissal) as to the limited issue of emotional distress [knowing that she would have
5     to file a motion to somehow bring the emotional distress issue before that court since it was not
6     included in the operative complaint which was settled and dismissed]. It is also not completely

7     clear whether she is asserting that the IIED claims are not property of the estate or whether they

8     are property of the estate, but are exempt.

9            As to Tidus, which is still open and has not yet had an approved settlement, she wishes to

10    pursue the emotional distress claim on her own behalf and exempt any proceeds thereof.

11           These raise various issues: (1) is a claim for emotional distress property of the estate

12    under 11 USC §541 or does it belong solely to the Debtor? (2) if the claim for emotional distress

13    is property of the estate, is it too late for her to amend her Schedule C to add either or both state

14    court cases to it? (3) if she can amend her Schedule C at this point in time, can a claim for

15    emotional distress ever qualify as exempt and, if so, under what standard? (4) if a claim for

16    emotional distress can be exempt – whether under the “so personal” standard or some other

17    standard – does McClure’s claim against Litt and/or her claim against Tidus meet that or those

18    standards? (5) if she can amend her Schedule C at this point in time, is she allowed to seek the

19    amount needed for future living expenses from the Litt settlement proceeds or from other

20    property of the estate?

21
22    THE CLAIMS FOR EMOTIONAL DISTRESS ARE PROPERTY OF THE ESTATE

23           In Litt’s reply brief, he asserts that although McClure originally claimed that her IIED

24    claims are not property of the estate, she has dropped that assertion and now merely seeks to
      exempt them. In reviewing the papers, it is not completely clear that McClure has limited this to
25
      exemptions, so the issue of property of the estate is included in this analysis.
26
             Except in exceptional circumstances, claims for emotional distress are property of the
27
      estate under 11 USC §541 and belong to the trustee. In Sierra Switchboard, the Ninth Circuit
28




                                                       -13-
     Case 1:13-bk-10386-GM                  Doc 1729 Filed 10/18/19 Entered 10/18/19 15:27:15                              Desc
                                             Main Document Page 14 of 23



1     ruled that an emotional distress claim was property of the estate, although they left room for a
2     highly personal claim to remain with the debtor:
3
4            We need not decide whether emotional distress might in some circumstances be so
             personal to the debtor that it would be undesirable, on public policy grounds, to transfer
5            the property interest to the bankruptcy trustee. See In re Brooks, 12 B.R. 22, 24–25
             (S.D.Ohio 1981) (debtor cited no public policy reason why Congress could not expand
6            definition of property to include personal injury claim). In the circumstances of this case,
             we perceive no persuasive public policy rationale.
7     789 F.2d at 709 n. 3. Many years later, in the Suter case, the Nevada District Court provided
8     some guidance in determining whether a claim is sufficiently “personal,” although discussing
9     this in the context of legal malpractice and not emotional distress:
10
                 Sierra Switchboard provides only limited guidance in determining whether a claim is so
11               personal to the debtor that it should be excluded from the bankruptcy estate. The parties
                 did not cite, nor have we discovered, any authority to support the idea that a legal
12               malpractice claim is so personal that it would not become part of the bankruptcy estate.
                 The Court can envision three related reasons for finding an action to be so personal as to
13               exclude it from the bankruptcy estate: (1) permitting the debtor to prosecute intimately
14               personal claims serves as a type of catharsis for the debtor; (2) it seems unfair to allow a
                 defendant to “buy” his or her own wrong and to keep it from public scrutiny; and (3)
15               compensation for personal injury claims are intended to make a plaintiff whole, not
                 merely to pay off a debt.
16
              Each of these reasons stems from righting a wrong done to a plaintiff herself. As the
17            court wrote in Sierra Switchboard, the claim must be “personal,” that is, it must belong to
              the plaintiff.2
18    Suter v. Goedert, 396 B.R. 535, 546 (D. Nev. 2008).3
19               I did not find any cases excluding an emotional distress claim from the estate under the
20    Suter test. The Bankruptcy Appellate Panel has discussed the Suter test noting that “[a]fter Sierra
21    Switchboard Co. was decided and after twenty-four subsequent years of decisions interpreting §
22    541, no court has determined that personal injury claims are not property of the estate under §
23    541.” In re Flores, 2010 WL 6259989, at *6 (B.A.P. 9th Cir. Apr. 6, 2010).
24               In considering what types of claims for emotional distress might be so highly personal as

25    to be excluded from the estate, the Court has a hard time envisioning one that does not arise as

26
27    2As noted below, the problem that the plaintiffs faced in Suter was that the injury was to their
28    daughter and not to themselves.
      3
          The Suter opinion is important since there are no other guidelines available, but it is not binding on this court.




                                                                 -14-
     Case 1:13-bk-10386-GM          Doc 1729 Filed 10/18/19 Entered 10/18/19 15:27:15                   Desc
                                     Main Document Page 15 of 23



1     damages from a claim of personal bodily injury (which is already exempt). And there are no
2     cases that give examples or guidance in this area. The proposed first amended complaint in the
3     Litt State Court Case (a copy of which is attached as exhibit A to McClure’s reply (dkt. 1722))
4     lays out the scenario of the relationship that McClure asserts existed between her and Litt.
5     Starting in paragraph 63 of the proposed first amended complaint, she describes the existence of
6     a personal and professional relationship that appears to cross several lines of professional

7     conduct and is, perhaps, a breach of fiduciary duty. Litt is accused of manipulating McClure so

8     that she became emotionally dependent on him and of taking advantage of her possible PTSD

9     from the actions of Long Beach. But this does not arise to the level described in Suter.

10            Although it would certainly serve as a catharsis for McClure to be able to put before a

11    trier of fact all of the wrongful acts that she contends Litt did to her, that seems to apply to every

12    case when a plaintiff feels him/herself abused or wronged by another. As to allowing Litt to

13    “buy” his wrong and keep it from public scrutiny, that, too, applies to almost every tort and in

14    this particular case McClure’s contentions of wrongdoing are on the record and thus available to

15    public scrutiny. And as to Suter’s contention that compensation for personal injury claims are

16    intended to make a plaintiff whole and not merely to pay off debt, this is not applicable unless

17    the amount received in the tort case would be exempt and thus protected from the plaintiff’s

18    creditors.

19             Legal malpractice just does not fall into this category nor does breach of contract or

20    even most cases of willful and malicious injury. Thus, the claims for emotional distress are

21    property of the estate and not of Ms. McClure unless they are exempted from the estate

22    (discussed below).

23            McClure argues that the claims in the state court actions are divisible: the Trustee owns

24    and settled the economic ones and she still owns (or maybe the settlement did not encompass)
      the personal non-economic claims. This is not the law. The Trustee owned and settled all claims
25
      except those that McClure is able to exempt.
26
27
      TIMING OF THE AMENDED CLAIM OF EXEMPTION
28




                                                       -15-
     Case 1:13-bk-10386-GM              Doc 1729 Filed 10/18/19 Entered 10/18/19 15:27:15                            Desc
                                         Main Document Page 16 of 23



1             Fed.R.Bank.Proc. 1009(a) states that a “voluntary petition, list, schedule, or statement
2     may be amended by the debtor as a matter of course at any time before the case is closed. The
3     debtor shall give notice of the amendment to the trustee and to any entity affected thereby.” But
4     this right to amend does not mean that the claim will ultimately be allowed on the merits. There
5     is an unresolved dispute among various courts as to whether the amendment is subject to
6     objection as to timing solely on the grounds that other parties relied on the debtor’s stated

7     position that the property in question was not exempt. See, for example, In re Ballou, 23 Fla. L.

8     Weekly Fed. B 158, 2011 Bankr. LEXIS 3620 (Bankr. M.D. Fla. Sept. 13, 2011). There is also a

9     question of whether the amendment can be made if the debtor acted in bad faith or concealed the

10    asset. Corcoran v. Publow, 418 B.R. 231 (E.D. Mich. 2009).

11            Prior to 2014 the law of the Ninth Circuit was that the amendment may be disallowed if

12    its timing is in bad faith or of prejudice to creditors. This is separate from the question of

13    whether the exemption is allowable. Martinson v. Michael (In re Michael), 163 F.3d 526 (9th Cir.

14    1998). But with the Supreme Court decision in Law v. Siegel, 134 S.Ct. 1188, 188 L.Ed.2d 146

15    (2014) it appears that the Ninth Circuit was in error and that the only grounds for dispute are of

16    the exemptions themselves and not the timing of the amended claim of exemption. See, for

17    example, In re Arellano, 517 B.R. 228 (Bankr. S.D. CA 2014).

18            However, since the parties raised the issue of estoppel, the Court will set forth its

19    determination of that issue.

20
21    NEITHER EQUITABLE ESTOPPEL NOR JUDICIAL ESTOPPEL APPLY

22            McClure has never given up on her claim for emotional distress and it was known to the

23    parties throughout this bankruptcy proceeding. Although she failed to include it in her initial

24    complaint in the Litt State Court Case, she did try to bring it into that action through an amended
      complaint.4 But in 2009, the superior court denied the motion to file the amended complaint and
25
      stayed the action. Because the Litt State Court Case was stayed prepetition, the issue of
26
      emotional distress was not pending in that case when the Trustee and Litt settled McClure’s
27
28    4
       The Trustee and Litt provided the Court with copies of the motions, etc. surrounding the Litt State Court Case.
      The proposed amended complaint is on the docket at 1:13-bk-10386, doc. 1389-3 and doc. 1722-1.




                                                             -16-
     Case 1:13-bk-10386-GM             Doc 1729 Filed 10/18/19 Entered 10/18/19 15:27:15                           Desc
                                        Main Document Page 17 of 23



1     portion of that case.5 But in determining the motion to settle with Litt, this Court noted that
2     emotional distress was still a potential issue and stated: “what remains in the Litt State Court
3     Action are the potential questions of possible damages for malpractice as to attorney-client
4     relations, intentional infliction of emotional distress, and malpractice as to bad tax planning
5     advice.”6
6             The issue of a claim for emotional distress was also raised in the McClure opposition to
7     the Tidus settlement.7 In its ruling on that motion the Court stated the following, which was the

8     impetus to McClure filing her Amended Schedule C:

9
10                    While the Tidus malpractice case is property of the estate, McClure asserts that
              she will seek to add a claim for emotional distress either in the Litt State Court Case or in
11            the stayed part of the Tidus Case (which deals with Litt). The Court does not know if this
              will be allowed for procedural or legal reasons. And, thus, this litigation continues. It has
12            already eaten up assets of Litt and of the estate, and it has eaten up much of the life and
              emotions of McClure.
13                    The emotional distress claim may not be against the legal malpractice defendants
              (Tidus, et al), but against Litt. And these may be highly personal. But this is not an issue
14            that the Court must resolve, though it would be wise to do so. The estate can only sell
              what it owns. If, in fact, the emotional distress claim is property of the estate, that will be
15            part of the sale. If not, it remains outside the sale and is in the hands of McClure to take
              whatever action is necessary to exempt it and proceed with it. If it does not belong to the
16            estate, how can the Trustee sell it? Does the $100,000 cover everything else? By failing
17            to determine what is being sold/settled, the Court is only encouraging more litigation,
              more cost, more uncertainty.
18
              Everyone agrees that McClure’s claim for emotional distress was never hidden. She let it
19
      simmer while we dealt with other issues, but raised it in the context of the settlement of the Litt
20
      State Court Case. At the hearing on the motion to reconsider, McClure asserted that she had
21
      emotional distress claims and that she believed that they could not be transferred. And the Court
22
      made it clear that the Trustee could only settle what the estate owns and that if the estate does not
23
      own the emotional distress claim, it was not part of the settlement. I then asked Litt’s attorney
24
      whether Litt wished to proceed with the settlement knowing that McClure would attempt to
25
26
27
      5
28      Jason McClure’s portion of the Litt State Court Case is still pending and is not property of the estate.
      6
        1:13-bk-10386, doc. 1528, 18:5-7
      7
        1:13-bk-10386, doc. 1690, 23:1-15. The Court denied the Trustee’s motion to settle and that is now on appeal.




                                                            -17-
     Case 1:13-bk-10386-GM                Doc 1729 Filed 10/18/19 Entered 10/18/19 15:27:15               Desc
                                           Main Document Page 18 of 23



1     assert a claim against him for emotional distress. He said that Litt did wish to proceed.8 Thus
2     neither Litt nor the Trustee suffered any damages due to the settlement order.
3                It should not be a shock that McClure – who is a qualified paralegal, but not a lawyer –
4     would file an amended claim of exemptions once this issue was again raised in the Tidus
5     settlement motion. Litt knew that she had not relinquished her claim for emotional distress and
6     he could not rely on that. He had a chance to terminate the settlement, but chose not to do so.

7                Concerning the lack of effective action by McClure after the settlement order was signed,

8     this also does not rise to the level of estoppel. It actually benefits Litt since it seems that if the

9     IIED claims are exempt, McClure might be barred procedurally from pursuing them since

10    everything has become final. However, estoppel does not apply.

11               As to the Tidus claims, the Trustee has not been pursuing this litigation and few assets of

12    the estate have been expended. No settlement has been approved and the order denying it is on

13    appeal and creates at least a partial stay of further action by the Court. Estoppel does not apply.

14               As to the argument concerning judicial estoppel, McClure has been clear throughout that

15    she has and intends to pursue claims for emotional distress. She has spoken of amending the Litt

16    State Court Complaint when the stay is lifted. While the Trustee may have ignored these

17    because they were not on her original Schedule C, they were raised in hearings and papers and

18    both the Trustee and Litt were aware of them. The Court certainly did not rely on any

19    inconsistent position as is seen in the motion to reconsider. Thus judicial estoppel does not

20    apply.

21               The objections are not merely to the act of filing the amended claims of exemptions, but

22    also to the exemptions themselves. The Court is aware that normally the burden to overcome an

23    exemption rests on the objecting party and approaches it in this fashion. However, the Court is

24    also aware that there are probable procedural boundaries due to the finality of the dismissal of
      the Litt State Court Case as to McClure and of the Order approving the Litt-Trustee settlement.
25
26
27
28
      8
          Hearing on March 26, 2019, 1:13-bk-10386, doc. 1619, p. 15, et seq.




                                                              -18-
     Case 1:13-bk-10386-GM         Doc 1729 Filed 10/18/19 Entered 10/18/19 15:27:15                  Desc
                                    Main Document Page 19 of 23



1     THE OBJECTION TO THE CLAIM OF EXEMPTION FOR EMOTIONAL DISTRESS IS
2     SUSTAINED
3            As set forth above, the claims for emotional distress are property of the estate. Thus, the
4     Court needs to look at whether they fall under any category of exemption. CCP
5     §703.140(b)(11)(D) exempts a “payment, not to exceed $26,800 on account of personal bodily
6     injury of the debtor or an individual of whom the debtor is a dependent.” Had the legislature

7     intended to include a claim for mental or emotional injury, it would have so stated. There is no

8     other provision available to McClure as to her claims for emotional distress. Thus, the claims for

9     emotional distress are not exempt in either the Tidus case or in the Litt case.

10
11    THE OBJECTION TO THE CLAIM OF EXEMPTION FOR LOSS OF FUTURE INCOME IS

12    SUSTAINED

13           As to a loss of future income, both the claims against Litt and those against Tidus

14    occurred pre-petition and thus are property of the estate. However, they could be exempt if they

15    qualify under California Law.

16
17           Cal.Code.Civ.Proc. §703.140(b)(11(E) provides that the following is exempt:
             (11) The debtor’s right to receive, or property that is traceable to, any of the following:
18            (E) A payment in compensation of loss of future earnings of the debtor or an individual
             of whom the debtor is or was a dependent, to the extent reasonably necessary for the
19           support of the debtor and any dependent of the debtor.
20
             In her complaint in the Tidus Case, McClure requested damages for “loss of income on
21
      Plaintiffs’ properties because of abstracts of judgment placed on the properties by Litt with
22
      respect to the supplemental attorneys’ fees award.” [quoted in Tidus motion in limine, Ex. A to
23
      McClure Reply filed 10/3/19, dkt. 1721 ] The issue here is what is meant by the phrase “loss of
24
      future earnings of the debtor…”. Clearly this does not include all future income or assets or the
25
      growth of present assets in the future. While all “earnings” would be included in “income,” not
26
      all “income” is included in “earnings.
27
             Ballentine’s Law Dictionary (3d edition) defines “future earnings” as “[w]ages, salaries,
28
      or the net income from an occupation, profession, or business to be earned or accrue later.”




                                                      -19-
     Case 1:13-bk-10386-GM            Doc 1729 Filed 10/18/19 Entered 10/18/19 15:27:15                   Desc
                                       Main Document Page 20 of 23



1     Black’s Law Dictionary (11th ed, 2019) includes “future earnings” as a subset of “lost earnings,"
2     which is defined as “[w]ages, salary, or other income that a person could have earned if he or she
3     had not lost a job, suffered a disabling injury, or died. Lost earnings are typically awarded as
4     damages in personal-injury and wrongful-termination cases. There can be past lost earnings and
5     future lost earnings. Both are subsets of this category, though legal writers sometimes loosely use
6     future earnings as a synonym for lost earnings.”

7               Only a few courts have focused on the issue of whether all income constitute earnings. In

8     In re Morley, 2013 Bankr. LEXIS 539 (Bankr. MT 2013) the issue was a claim of exemption in

9     accounts receivable that the debtor collected post-petition and claimed exempt under Montana’s

10    earnings exemption. Montana Code Section 25-13-614 exempts earnings of a judgment debtor

11    and specifies that “the definition of earnings, disposable earnings, and garnishment are as set

12    forth in 15 U.S.C.1672.” 15 U.S.C. § 1672 states as follows:

13
14               For the purposes of this title [15 USCS §§ 1671 et seq.]: (a) The term “earnings” means
                compensation paid or payable for personal services, whether denominated as wages,
15              salary, commission, bonus, or otherwise, and includes periodic payments pursuant to a
                pension or retirement program.
16              The issue arose in In re Rosetman, 405 B.R. 336 (Bankr. AZ 2009) whether monies
17    received from real estate commissions are exempt under Arizona law as “disposable earnings.”
18    Arizona exemption law A.R.S. § 33-1131 defines “disposable earnings” as

19           that remaining portion of a debtor’s wages, salary or compensation for his personal
             services, including bonuses and commissions, or otherwise, and includes payments
20           pursuant to a pension or retirement program or deferred compensation plan, after
             deducting from such earnings those amounts required by law to be withheld.
21    The court ruled that because the Arizona statute specifically includes “commissions,” such
22    monies are exempt even though they are not wages earned by an employee.
23              The Internal Revenue Code excludes “foreign earned income” from gross income and
24    defines this as “…earned income attributable to services performed by such individual ….” 26
25    USC §911(b)(1)(A).
26              The opposition argues that the existence of Litt’s lien is not the cause of her loss of
27    earnings. In fact, from well before 2009 (when the Litt abstract of judgment was issued9) until
28
      9
          1:92-bk-13717, doc. 154




                                                         -20-
     Case 1:13-bk-10386-GM         Doc 1729 Filed 10/18/19 Entered 10/18/19 15:27:15                   Desc
                                    Main Document Page 21 of 23



1     2016, when the Trustee was appointed, McClure was paid a salary for her work as the property
2     manager. It was only when she was replaced by a trustee that her earnings terminated. “Future
3     earnings” does not include future appreciation of assets of the estate. What McClure really lost –
4     partially due to the Litt lien, partially from the economic downturn of the “great recession,” and
5     partially from management decisions that she made – was the property itself and its increased
6     value in today’s market. This is not a loss of future earnings.

7
8     THE OBJECTION TO THE CLAIM FOR THE AMOUNT NECESSARY FOR FUTURE

9     SUPPORT [RETIREMENT FUND] IS SUSTAINED

10           McClure asserts that she looked to the real property that she purchased with the Long

11    Beach Settlement Proceeds as her retirement fund and thus she should receive sufficient monies

12    from the estate (or from the Litt settlement) to provide her with a minimum level of future

13    support. The exemption for this type of claim is set forth in CCP §703.140(b)(10)(E):

14
15                   (E) A payment under a stock bonus, pension, profit sharing, annuity, or similar
             plan or contract on account of illness, disability, death, age, or length of service, to the
16           extent reasonably necessary for the support of the debtor and any dependent of the
             debtor, unless all of the following apply:
17           (i) That plan or contract was established by or under the auspices of an insider that
             employed the debtor at the time the debtor’s rights under the plan or contract arose.
18           (ii) The payment is on account of age or length of service.
             (iii) That plan or contract does not qualify under Section 401(a), 403(a), 403(b), 408, or
19           408A of the Internal Revenue Code of 1986.
      .
20           Although the owner of many small and even large businesses would like to claim the
21    assets of the business or the future growth of the business as their retirement plan – and in
22    actuality that is what they hoped and wanted them to be – the California exemptions require that
23    there be an actual plan or contract. The assets or funds must be used to save for retirement and
24    cannot be the source of ongoing income to the debtor. Throughout this case McClure has never
25    contended that the real properties or their proceeds were set aside for her retirement. In fact she
26    distributed the proceeds to herself through a management fee and there is no writing establishing
27    a retirement account and stating the terms thereof.
28




                                                      -21-
     Case 1:13-bk-10386-GM         Doc 1729 Filed 10/18/19 Entered 10/18/19 15:27:15               Desc
                                    Main Document Page 22 of 23



1     THE OBJECTION TO THE CLAIM FOR RETURN OF PERSONAL PROPERTY HELD BY
2     THE TRUSTEE NEEDS CLARIFICATION
3            The Trustee has proffered evidence that each of the items of personal property were
4     already returned or that Jason did not provide the necessary documentation to claim his property.
5            Wells Fargo account no. 4094 – The Trustee says that the $1,662 in social security
6     payments were turned over to the Debtor in August 2016 (dkt. 1146, p. 7). However, that

7     document only shows the receipt of the $1,662. Please clarify where it shows that it was

8     disbursed to Ms. McClure.

9            $125,000 retainer paid to Greenberg & Bass – the retainer was paid from property in

10    which the Debtor and her estate had an interest, but she only claimed $16,750 as exempt. Does

11    the Trustee object to this exemption? Is there any reason that the estate should hold the $16,750?

12           Property owned by Jason McClure and used in Debtor’s rental properties - Debtor cannot

13    claim an exemption in someone else’s property. As to that identified as Jason’s, there is

14    documentation that shows that Jason never followed through to claim the property. The Trustee

15    acted correctly. Therefore this objection to claim is sustained.

16    ///

17    ///

18    ///

19    ///

20    ///

21    ///

22    ///

23    ///

24    ///
      ///
25
      ///
26
      ///
27
      ///
28




                                                     -22-
     Case 1:13-bk-10386-GM           Doc 1729 Filed 10/18/19 Entered 10/18/19 15:27:15                Desc
                                      Main Document Page 23 of 23



1     MCCLURE’S REQUEST FOR GUIDANCE AS TO WHEN SHE CAN FILE HER MOTION
2     TO AMEND THE LITT-TRUSTEE SETTLEMENT ORDER AND TO PROCEED IN STATE
3     COURT
4            The Litt-Trustee Settlement Order is short and merely approves the settlement of all
5     claims owned by the estate against Litt. If the Court were to rule that McClure still owned
6     certain claims against Litt (by exemption or in that they are not property of the estate), it would

7     allow a clarification of the Settlement Order. However, given this ruling, there is no reason to

8     revise or amend the Settlement Order.

9
                                                      ###
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
            Date: October 18, 2019
25
26
27
28




                                                      -23-
